KELLER, Justice,
dissenting.
I respectfully dissent from the majority opinion because I believe the Judicial Conduct Commission’s (“the Commission’s”) findings as to Count III are clearly erroneous. I can find no support for the Commission’s conclusion that Judge Thomas violated the Kentucky Code of Judicial Conduct by asking Kentucky State Trooper Meadows to accompany Carrie Hatfield and help ensure her safety as she moved out of Jim Wilson’s home. Accordingly, I would vacate the Commission’s conclusions of law as to Count III and, because the Commission’s disciplinary sanction depends, at least in part, upon its conclusions as to Count III, I would remand this matter to the Commission for it to reevaluate an appropriate disciplinary sanction for Judge Thomas’s other violations.
The Commission determined that Judge Thomas’s request violated the Code because “[a] judge must avoid lending the prestige of judicial office to advance the judge’s private interest or the interest of others” and concluded that, by doing so, Judge Thomas violated three (3) separate Canons:
Judge Thomas’ [sic] action in asking Trooper Meadows to do a personal favor constituted misconduct in office in violation of SCR 4.020(l)(b)(i) and violated Canon 1 by failing to observe high standards of conduct necessary to preserve the integrity and independence of the judiciary, Canon 2A by failing to respect and comply with the law and to act in a manner that promotes public confidence in the, integrity and impartiality of the judiciary and Canon 2D by lending the prestige of his office to.advance his private interests and those of Ms. Hatfield.
All of the Commission’s legal conclusions regarding Count III, however, stem from its belief that, by asking Trooper Meadows to accompany Ms. Hatfield, Judge Thomas *583sought and received preferential treatment because of his position in the judiciary. Because there is no evidence to support that belief, the Commission’s ultimate conclusions are clearly erroneous.
With ample concern, I observe that today’s majority opinion states that “Judge Thomas has not offered any evidence to clearly establish a policy of the Kentucky State Police with respect to move-outs in domestic matters.”1 This statement gives me pause not only because the record is brimming with evidence of such a policy, but also because it appears that the majority believes Judge Thomas bears the responsibility of proving that the “favor” Trooper Meadows extended him by taking steps to ensure the protection of Ms. Hatfield was unrelated to Judge Thomas’s position in the judiciary — in other words, the burden to prove that he did not engage in unethical conduct by seeking preferential treatment. Of course, Judge Thomas shoulders no such burden, and, in fact, the Commission may sanction Judge Thomas for the conduct alleged in Count III only if it finds by clear and convincing evidence2 that Judge Thomas abused his judicial office in connection with his request of Trooper Meadows. In other words, “[t]he evidence to sustain the charges must be clear and convincing,”3 not the evidence that Judge Thomas offered in defense. Even under the deferential standard of review cited in the majority opinion, the Commission’s findings as to Count III are unreasonable.
First, there is absolutely no testimony anywhere in the record to support the inference that Trooper Meadows’s decision to accompany Ms. Hatfield as she moved out of Mr. Wilson’s home was influenced in any way by the fact that a district court judge made the request. The Commission’s conclusion rests exclusively on innuendo to the effect that Trooper Meadows extended a favor to Judge Thomas that he would not have extended to other members of the community. As all of the testimony in the record — and, particularly, the sworn testimony of two (2) Kentucky State Troopers — directly contradicts this innuendo, the Commission’s unfounded suspicions cannot possibly constitute clear and convincing evidence of an ethical violation.
Second, in contrast to the majority opinion’s interpretation, I believe the testimony at the hearing clearly and unequivocally showed that Judge Thomas’s request was neither out-of-the-ordinary nor granted solely because of Judge Thomas’s position. Trooper Meadows himself testified that, in the over twelve (12) years he had worked for Kentucky State Police, he had both: (1) himself accompanied domestic violence victims in “move-out” situations without a court order directing him to do so; and (2) knew that other officers had done the same. Trooper Meadows further testified that Ms. Hatfield could have made the same request that Judge Thomas did,4 and *584that Judge Thomas’s position as judge was thus inconsequential to the request. Trooper Scott Lathram unequivocally verified Trooper Meadows’s account of the policy:
Q: If a person calls us, whether it’s a woman or a man, and says I’m moving out, I’m afraid that if my spouse finds out, they’re going to beat the whatever out of me because they’ve done it before. And, I’m afraid for my safety. Can someone come out here and be here when I’m moving out ...
A: Yes, sir, we do that on occasion.
Q: Now, do those types of calls come into the KSP post?
A: Fairly regularly — I apologize, I don’t have the statistics here to give you any type of frequency on those. But, in my ten years as an officer I’ve done it several times.
Q: Would there be instances where rather than contacting KSP post they may actually call contact at [sic] state trooper and ask if they would be able to be present when they move out?
A: Yes, sir, that’s happened to me personally.
Q: Where someone asked you to be present?
A: Yes, sir — and, we get several calls. I guess that’s one of the things that I show pride in. There’s a good sense of trust when your neighbor and people that you know, call you at home to report something, or inquire about something, or to ask for some type of service whether it’s extra patrol or anything like that. I take pride in that.
[[Image here]]
Q: If a person, let’s assume Carrie Hatfield — have there been instances where the person who has been beaten doesn’t call, but a person who is a family member or friend will call up and say my friend is going to move out and she’s afraid she will be beat up, can someone go out there. Does that happen?
A: Yes, sir — yes, sir, a third party call.
Q: A third party calls up and or the person them self calls up and says either me or my friend has been [the] subject of physical abuse by the person I’m living with and I’m going to move out. Can a person be there when I move out so that my personal safety will be secure.
A: Yes, sir — is that a reasonable request, is that what you’re asking?
Q: Yes.
A: Yes.
Q: Is that a reasonable request with your understanding of the policy at post?
A: Yes.
[[Image here]]
Q: So, if you’re at the courthouse and a stranger came up and says, officer I may have some problems with a move out I’m doing today will you come and keep watch while its going on, there’s been violence — the person has been violent in. the past. You may very well do that for the stranger?
A: Yes.
Q: So, if a friend comes up to you and says, I may have some violence happening, you may do that for the *585friend just like you would for the stranger?
A: And, I’m on duty.
Q: And, you[’re] on duty — so, if a Judge comes up and says will you do this, you’re going, to treat him just the same as the stranger?
A: Yes, sir, I feel it’s my job as a Kentucky State Trooper to protect the citizens of the Commonwealth. And, whoever makes the request, that really, I think in my job as in yours, Your Honor, we have to be unbiased. And, if somebody-makes a request and it’s within the scope of the law, I feel it’s my duty to go and help....
[[Image here]]
Q: So, the Judge in that case, I know you’re not real familiar with the situation, but he would be treated just the same as the stranger asking you?
A: Yes, Your Honor, I sure would. I guess I don’t look at people, I look at the request. The only time that I wouldn’t do that is if it was an immediate family member or if I was doing business with that certain individual.
Q: And, you have been asked to do that before by a stranger and you have done it?
A: Yes, sir. I’ve had them come up to me at a restaurant — yes, sir.
Judge Thomas himself testified that he understood the policy to be as described by Troopers Meadows and Lathram:
Q: At the time you made that request, did you believe that this was a request that only a district judge could make of a trooper to accommodate a person when they’re moving out of a house in a domestic violence issue situation?
A: If I understand your question correctly, no. No, I didn’t — I thought anybody could ask.
Q: You heard the testimony of Trooper Lathram regarding KSP’s policy of — of going out in these types of circumstances. Was that your understanding of what the situation was at the time that you made that request of Trooper Meadows?
A: Yes, sir; and, as a matter of fact, I’ve had domestic violence hearings and fourth degree assault hearings where in those hearings testimony has been elicited that in fact the state police or the sheriffs department has done just that.
Q: And when you say just that — going out without having a — someone actually having filed an EPO?
A: Or an order from any court.
Upon cross-examination by the Commission’s counsel, Judge Thomas directly confronted the inference that he used his judicial office as capital when he requested that Trooper Meadows accompany Ms. Hatfield:
Q: And, I take it you were satisfied that he [Trooper Meadows] would respond since you were the district judge and accommodate your re- . quest?
A: I did not in any way attempt to use my judicial authority or the fact that I was the judge in asking the request. I was not in my robe. I asked him as he was walking to the courthouse. And, as I have stated to the Commission before, and firmly acknowledged it before — I said, Barry, will you do me a personal favor.
Third, the record clearly establishes that Judge Thomas’s request was justified by legitimate concerns for Ms. Hatfield’s safe*586ty. Ms. Hatfield testified that: (1) she concealed from Mr. Wilson the fact that she was moving out of his home because she believed he may become violent as he had on four (4) or five (5) previous occasions; and (2) that she did not take steps to obtain an.Emergency Protective Order (EPO) because Mr. Wilson had told her that he had well-placed friends in the criminal justice system who would take care of him. During his testimony, Mr. Wilson, who is approximately a foot (1’) taller and one hundred pounds (100#) heavier than Ms. Hatfield, admitted that he had been physically abusive towards her in the past on more than one occasion. Finally, Trooper Meadows testified that, in his opinion, his presence during Ms. Hatfield’s move was prudent because he believed the situation could easily have escalated if he had not been there.
In short, there is simply no evidence to support the Commission’s conclusion that Judge Thomas sought and/or obtained preferential treatment when he asked Trooper Meadows to accompany Ms. Hatfield to Mr. Wilson’s home in the hope of deterring violent behavior on Mr. Wilson’s part. As such, there is no basis for the Commission’s conclusion that, by making this request of Trooper Meadows, Judge Thomas undermined the independence or integrity of the judiciary or used his judicial office to advance private interests— even if we endorse the dubious proposition that preventing domestic violence is a “private” interest. While Judge Thomas’s conduct under the other counts may have violated the ethical canons, the efforts he took to guarantee Ms. Hatfield’s safety did not. Accordingly, I would vacate the Commission’s finding of guilt as to Count III and remand this matter to the Commission for it to reevaluate an appropriate disciplinary sanction for the other counts.
GRAVES and STUMBO, JJ., join this dissenting opinion.

. Majority Opinion, 77 S.W.3d 578, 580 (2002).


. SCR 4.160; Nicholson v. Judicial Retirement and Removal Commission, Ky., 573 S.W.2d 642, 644 (1978).


. Wilson v. Judicial Retirement and Removal Commission, Ky., 673 S.W.2d 426, 427 (1984) (emphasis added).


.The majority opinion erroneously paraphrases this portion of Trooper Meadows’s testimony when it states, "The trooper also testified that had Carrie Hatfield, and not Judge Thomas, made the request, he would have required her to get some sort of paperwork.” Majority Opinion, supra at 581 (emphasis added). In fact, Trooper Meadows testified "I may have requested that Carrie get some paperwork....” (emphasis added). Later, Trooper Meadows clarified that such pa*584perwork would only be relevant if he were asked to sort out personal property disputes, but that his presence at the Wilson home in this matter related only to Hatfield’s personal safety and "that has nothing to do with a court order."